DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2022/0212677 A1) in view of Carbery (US 11,216,887 B1).

Regarding claim 1, Zheng teaches
An emulation system for emulating vehicle dynamics in a vehicle having a plurality of wheels, comprising: 
one or more sensors to detect driver inputs including at least steering input and throttle input; see at least [0008] where a method and control unit for vehicle driver habituation to slippery road conditions are provided. The method detects driver input including a value of a braking parameter and/or a value of one or more lateral acceleration parameters using one or more sensors (for example, steering wheel angular position may be detected using an angular sensor mounted on a steering column as described in [0083]).
Also see at least [0014] where one or more parameters indicating a driver invoked vehicle lateral acceleration demand may be any or a combination of: steering wheel angular position and vehicle speed, front and rear wheel steering angle and vehicle speed, etc.
one or more processors; and see at least [0129] where the data processing control unit 30 comprises a processor configured to perform the method for vehicle driver habituation to slippery road condition.
a memory, communicably connected to the one or more processors, storing: see at least [0148] where the processor associated with control unit 30 may include a memory that includes computer code for executing one or more processes.
 a simulation module including instructions that when executed by the one or more processors cause the one or more processors to execute a simulated model that receives the driver inputs and emulation settings that indicate one or more environment parameters and/or vehicle parameters, simulate the vehicle operating based on the driver inputs and the emulation settings, and output one or more simulated states of the vehicle based on the simulated operation of the vehicle; and see at least [0015] where the vehicle braking system is controlled to trigger reduced braking performance for simulating braking on a slippery road with zero or only little wheel side slip angle. In [0017]-[0019] the method comprises obtaining a current or fictive tire-road friction coefficient and controlling the vehicle braking system to trigger skidding and/or reduced braking performance. A threshold value is selected to reflected a level of simulated driving on slippery road behavior, wherein a higher threshold value reflects reduced vehicle slippery road behavior. The detected driver inputs (including a value of a braking parameter and/or a value of one or more lateral acceleration parameters) are fed into a mathematical model of the vehicle dynamic driving behavior. Also see at least [0050]-[0053] where, if a vehicle slippery road driving-mode is activated, the vehicle braking system is controlled to simulate driving on slippery road conditions. In FIG. 3, if the driver drives through the road corner or bend 10 with a large steering wheel angle, a high vehicle speed, and having a slippery road driving-mode activated, the vehicle braking system may be controlled to trigger lateral tire skidding, thereby simulating vehicle understeering.
a controller module including instructions that when executed by the one or more processors cause the one or more processors to determine actuation commands for each wheel of the vehicle to cause the vehicle to emulate the one or more simulated states, 
wherein the actuation commands include at least wheel angle commands and torque commands.
See at least [0050]-[0051] where, if a “vehicle slippery road driving-mode” is activated, each of the car’s wheel brakes are individually controlled to provide reduced braking performance. Understeering while cornering may be triggered by individual and isolated braking of the front and rear outer wheels (13 and 20) in order to provide a higher braking torque to the rear outer wheel 20 [0060]. For example, vehicle understeering may be triggered by  individual and isolated braking of the front outer wheel 13, such that the front outer wheel  13 becomes rotationally locked. The vehicle control unit may also apply a compensating propulsion torque individually to each of the vehicle’s wheels [0145].

Zheng teaches all of the elements of the current invention as stated above except
An emulation system for emulating vehicle dynamics in a vehicle equipped with all-wheel steering.
 Carbery teaches it is known to provide the above elements. See at least Col. 4, lines 37-44 where the computing device may define the type of driving simulation to be performed, for example, a simulation using an all-wheel drive vehicle.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Zheng to incorporate the teachings of Carbery and provide the emulation system for emulating vehicle dynamics in a vehicle equipped with all-wheel steering. In doing so, different driving simulations may test different types of driving. Further, “the driving simulator may present the user with a variety of driving impairments to test the user’s ability to handle driving under adverse conditions.” Col 1, lines 49-51

Regarding claim 2, Zheng in view of Carbery teaches
The emulation system of claim 1, wherein the control module is implemented as a closed- loop controller that receives the one or more simulated states and vehicle state data that indicates one or more actual measured states of the vehicle as inputs to determine the wheel angle commands and torque commands required to achieve the simulated states.
See at least Zheng [0132]-[0135] where the control unit 30 receives fictive tire-road friction coefficient 52 that may reflect a slippery road condition, current tire-road friction coefficient 51, wheel acceleration torque 50, vehicle body motion dynamics 53, and vehicle speed 54. This data is fed into a mathematical model of the vehicle dynamic behavior and, if the control unit 30 determines that the vehicle would experience vehicle skidding and/or reduced braking performance if the vehicle would have been driving on said fictive tire-road friction coefficient 52, then the control unit 30 may control the vehicle braking system 32 to apply individual and separate brake torque of any wheel brake 64a-64d.

Regarding claim 3, Zheng in view of Carbery teaches 
The emulation system of claim 2, further comprising an estimation module that receives the vehicle state data and determines a capability estimate that indicates one or more estimated maximum achievable states for the vehicle, wherein the simulation module receives the capability estimate from the estimation module as input to the simulation operation to define operational boundaries of the simulation operation of the vehicle.
See at least Zheng [0119]-[0120] and FIG. 8 where the vehicle 1 approaches a corner 10 and the vehicle monitoring system detects the road boundaries 35 and a meeting vehicle 36 driving in the opposite direction. Based on this information, the monitoring system determines estimated maximum achievable states (safe boundaries) for the vehicle (reference character 37 shown as dotted lines). While the driver approaches the corner 10, if the vehicle control unit triggers lateral tire skidding, the vehicle would exhibit understeering from the initial position 40a to a second position 40b. The control unit then terminates the intervention of the vehicle braking system in order to ensure the vehicle 1 remains within the safe boundaries 37.

	Regarding claim 4, Zheng in view of Carbery teaches
The emulation system of claim 1, wherein the vehicle parameters indicate one or more of: a type of engine, a type of tire, a vehicle size, and a vehicle weight distribution. See at least Zheng [0046] where the vehicle is equipped with conventional, normal, rubber tires. Also see at least [0019] where the required control of the braking system for generating such vehicle behavior may be calculated based on a vehicle model.

Regarding claim 5, Zheng in view of Carbery teaches
The emulation system of claim 1, wherein the environment parameters indicate one or more of: a ground surface type, and a weather condition, see at least Zheng [0114] where the method for vehicle driver habituation to slippery road conditions includes actuating individual wheel brakes of the vehicle in different ways in order to simulate different types of slippery road surfaces such as muddy roads, gravel roads, sand roads, etc. Also see at least [0132] where the control unit may control the vehicle behavior to resemble driving on a slippery road surface, such as a snowy or icy road surface.
wherein the environment parameters indicate at least a coefficient of friction between a ground surface and the plurality of wheels. See at least Zheng [0133] where the environment parameters include a current tire-road friction coefficient 51 and a fictive tire-road friction coefficient 52.

Regarding claim 6, Zheng in view of Carbery teaches
The emulation system of claim 1, wherein the one or more simulated states indicate one or more of: a velocity of the vehicle, a yaw rate of the vehicle, and a sideslip of the vehicle. See at least Zheng [0015] where the vehicle braking system is controlled to trigger vehicle skidding for simulating cornering on a slippery road with zero or only little wheel side slip angle.

Regarding claim 7, Zheng in view of Carbery teaches
The emulation system of claim 1, wherein the controller module further includes instructions to determine braking commands and suspension commands for each wheel of the vehicle to cause the vehicle to emulate the one or more simulated states. See at least Zheng [0114] where individual wheel brakes of the vehicle are actuated according to different types of slippery road surfaces to be simulated. Also see at least [0143] where individual and separate brake torques are applied to any wheel brake 64a-64d. Also see at least [0018] where a threshold value is selected to reflect a certain fictive tire-road friction coefficient.


Regarding claim 8, Zheng in view of Carbery teaches
A method for emulating vehicle dynamics in a vehicle having a plurality of wheels and equipped with all-wheel steering, comprising: 
receiving emulation settings that indicate one or more environment parameters and/or vehicle parameters; detecting driver inputs including at least steering input and throttle input; executing a simulation model that receives the driver inputs and emulation settings, simulates the vehicle operating based on the driver inputs and the emulation settings, and outputs one or more simulated states of the vehicle based on the simulated operation of the vehicle; determining one or more actuation commands for each wheel of the vehicle to cause the vehicle to emulate the one or more simulated states; and executing the one or more actuation commands, wherein the actuation commands include at least wheel angle commands and torque commands. See preceding logic for claim 1.

Regarding claim 9, Zheng in view of Carbery teaches
The method of claim 8, further comprising determining the one or more actuation commands by utilizing a closed-loop controller that receives the one or more simulated states and vehicle state data that indicates one or more actual measured states of the vehicle as inputs to determine the wheel angle commands and torque commands required to achieve the simulated states. See preceding logic for claim 2.

Regarding claim 10, Zheng in view of Carbery teaches
The method of claim 9, further comprising: determining, based at least in part on the one or more actual measured states of the vehicle, a capability estimate that indicates one or more estimated maximum achievable states for the vehicle; and providing the capability estimate as input to the simulation model to define operational boundaries of the simulated operation of the vehicle. See preceding logic for claim 3.

Regarding claim 11, Zheng in view of Carbery teaches
The method of claim 8, wherein the vehicle parameters indicate one or more of: a type of engine, a type of tire, a vehicle size, and a vehicle weight distribution.  See preceding logic for claim 4.

Regarding claim 12, Zheng in view of Carbery teaches
The method of claim 8, wherein the environment parameters indicate one or more of: a ground surface type, and a weather condition, wherein the environment parameters indicate at least a coefficient of friction between a ground surface and the plurality of wheels. See preceding logic for claim 5.

Regarding claim 13, Zheng in view of Carbery teaches
The method of claim 8, wherein the one or more simulated states indicate one or more of: a velocity of the vehicle, a yaw rate of the vehicle, and a sideslip of the vehicle. See preceding logic for claim 6.

Regarding claim 14, Zheng in view of Carbery teaches
The method of claim 8, further comprising determining braking commands and suspension commands for each wheel of the vehicle to cause the vehicle to emulate the one or more simulated states. See preceding logic for claim 7.


Regarding claim 15, Zheng in view of Carbery teaches
A non-transitory computer-readable medium see [0146] for emulating vehicle dynamics in a vehicle having a plurality of wheels and equipped with all-wheel steering, including instructions that, when executed by one or more processors, cause the one or more processors to: receive emulation settings that indicate one or more environment parameters and/or vehicle parameters; detect driver inputs including at least steering input and throttle input; execute a simulation model that receives the driver inputs and emulation settings, simulates the vehicle operating based on the driver inputs and the emulation settings, and outputs one or more simulated states of the vehicle based on the simulated operation of the vehicle; determine one or more actuation commands for each wheel of the vehicle to cause the vehicle to emulate the one or more simulated states; and execute the one or more actuation commands, wherein the actuation commands include at least wheel angle commands and torque commands. See preceding logic for claim 1.

Regarding claim 16, Zheng in view of Carbery teaches
The non-transitory computer-readable medium of claim 15, further comprising instructions to determine the one or more actuation commands by utilizing a closed-loop controller that receives the one or more simulated states and vehicle state data that indicates one or more actual measured states of the vehicle as inputs to determine the wheel angle commands and torque commands required to achieve the simulated states. See preceding logic for claim 2.

Regarding claim 17, Zheng in view of Carbery teaches
The non-transitory computer-readable medium of claim 16, further comprising instructions to: determine, based at least in part on the one or more actual measured states of the vehicle, a capability estimate that indicates one or more estimated maximum achievable states for the vehicle; and provide the capability estimate as input to the simulation model to define operational boundaries of the simulated operation of the vehicle. See preceding logic for claim 3.

Regarding claim 18, Zheng in view of Carbery teaches
The non-transitory computer-readable medium of claim 15, wherein the environment parameters indicate one or more of: a ground surface type, and a weather condition, wherein the environment parameters indicate at least a coefficient of friction between a ground surface and the plurality of wheels. See preceding logic for claim 5.

Regarding claim 19, Zheng in view of Carbery teaches
The non-transitory computer-readable medium of claim 15, wherein the one or more simulated states indicate one or more of: a velocity of the vehicle, a yaw rate of the vehicle, and a sideslip of the vehicle. See preceding logic for claim 6.

Regarding claim 20, Zheng in view of Carbery teaches
The non-transitory computer-readable medium of claim 15, further comprising instructions to determine braking commands and suspension commands for each wheel of the vehicle to cause the vehicle to emulate the one or more simulated states. See preceding logic for claim 7.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday 7:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.P./ 12/5/2022             Examiner, Art Unit 3661       

/Elaine Gort/             Supervisory Patent Examiner, Art Unit 3661